Per Curiam.
The petition presented for the removal of the committee stated that a notice had not been given to the petitioner. The notice of motion asked for an order that the committee be removed, and for such other relief as might be just. Ho sufficient reason seems to be given for not having served upon the appellant notice of the proceedings for the appointment of a committee. See section 2325 of the Code. In behalf of the appellant it was asked that she might be permitted to personally appear, and be examined as to her sanity. Ho such opportunity seems to have been afforded her by the-county court. The preponderance of the evidence and the weight of the affidavits found in the appeal book seem to be in favor of the sanity of the appellant. If an oral examination had been had of the affiants, that court might have come-to the conclusion that the committee should be removed, and the property restored to the petitioner. Viewing the evidence and affidavits found in the appeal book as we do, we think the order appealed from should be reversed. Upon further proceedings before the county court an oral examination of witnesses may be ordered' before the court, or a referee appointed for such purpose. When such an investigation shall have been had. before the court or a referee, and the evidence thus taken been considered, a result may be-reached upon the evidence produced by both parties which will be more satisfactory to the conscience of the court below, as well as to this court. ' Order reversed, with $10 costs and disbursements, and proceedings remitted-to the county court of Madison county.